Decree affirmed. The libellant appeals from a decree of the Probate Court that the allegations of her libel for divorce on the ground of the libelee’s adultery are not sus*775tained and that the libel be continued on the docket. The evidence is reported and the judge has made findings of material facts. The pertinent testimony on the principal issue was supplied by two private investigators and if believed warranted, if it did not require, a finding that the libellee committed adultery with the corespondent in an automobile on May 19, 1956. The credibility of this evidence, however, was for the judge to determine. It cannot be said that his failure to credit the testimony of the investigators in its entirety was plainly wrong or that the facts which he found necessarily gave rise to an inference of adultery.
J. Warren Killam, Jr., for the libellant.
William B. Welch, for the libellee.